DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 3 May 2021.  Therein, Applicant amended claim 1.  No claims were cancelled or added.  The submitted claims have been entered and are considered below.  


Response to Arguments/Amendments
Applicant’s amendments and related arguments, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.  
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant asserts that the prior art of record does not maintain or prevent the second control (i.e. lane departure) depending on whether or not the first control is performed.  Examiner does not agree.
Examiner refers to Fig. 5 of Kawakami.  The flowchart depicts that if the cruise control system is active/speed control performed, then it is possible for the lane keeping device to be deactivated (see Fig. 5, S2[Wingdings font/0xE0]S4[Wingdings font/0xE0]S7).
This example reads on preventing the second control when the first control is not performed.  Furthermore, Kawakami also discloses to maintain the second control when the first control is performed (see Fig. 5, S2[Wingdings font/0xE0]S3[Wingdings font/0xE0]S5).
It is also noted that the operation of the speed control of Kawakami is modified to be within a predetermined range, as disclosed by Kargman, so that a cruise control operation may be within a range and that range may not exceed a set speed.    
The rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman (U.S. Patent Publication No. 2009/0281701) in view of Kawakimi, et al. (U.S. Patent Publication No. 2005/0273262).
For claim 1, Kargman discloses a first controller (see para. 0027) programmed to perform a first control (a speed limiter), which is to makes a speed of a vehicle not to exceed a predetermined speed (see para. 0009, maintaining a speed equivalent to not exceeding a speed).  Kargman does not explicitly disclose the remaining limitations.  
A teaching from Kawakimi discloses a second controller (see Fig. 1, #21) programmed to perform a second control, which prevents the vehicle from departing from a driving lane (see Fig. 1, #21, para. 0010); and a third controller (see Fig. 1, #6).  
The combination of Kargman and Kawakimi teach the remaining limitations.  The combination discloses that the third controller of Kawakimi is programmed to maintain the second control when an operation of an accelerator (operated according to the teaching of Kargman, paras. 0009, 0027, Fig. 5, S2[Wingdings font/0xE0]S3[Wingdings font/0xE0]S5) is performed and the first control is performed, and to prevent the second control when 
It would have been obvious to one of ordinary skill in the art to modify Kargman with the teachings of Kawakimi based on the motivation to improve the ability to switch between the lane-keep assist function and the lane departure warning function, based on the determination on the vehicle speed by the activation permitting speed range of the lane-keep assist function.
Regarding claim 3, Kawakimi further discloses wherein the third controller is further programmed to prevent the second control if a parameter associated with the operation of the accelerator satisfies a predetermined condition (see para. 0044, vehicle speed equitable to operation of accelerator; when the vehicle speed V is less than V1 or higher than V2, the main ECU 6 deactivates the lane keeping controller), and the third controller is further programmed to use a first condition as the predetermined condition if the first control is not performed (see para. 0045, cruise control off singal), and (ii) to use a second condition as the predetermined condition if the first control is performed (see para. 0045, cruise control on signal).
For claim 5, the combination of Kargman and Kawakimi further teaches wherein the first controller, second controller and third controller are contained within an electronic control unit within the vehicle (see Kawakimi, Fig. 1).  Alternatively, it is well known to one of ordinary skill in the art that the claimed controllers may be integrated into the vehicle ECU based on the motivation to improve the ability to switch between the lane-keep assist function and the lane departure warning function, based on the determination on the vehicle speed by the activation permitting speed range of the lane-keep assist function.
With regards to claim 6, the combination of Kargman and Kawakimi further discloses wherein the first controller and the second controller are programmed to utilize data acquired from a vehicle speed sensor (see Kawakimi, para. 0033), an acceleration sensor, a yaw rate sensor (see para. 0050-
With reference to claim 7, Kawakimi further teaches a display programmed to display information from the electronic control unit and a speaker programmed to output audio from the electronic control unit (see para. 0038).
For claim 9, Kargman discloses a driving support apparatus within a vehicle, comprising: an accelerator (see at least abstract); an Electronic Control Unit (ECU), including at least one processor (see para. 0027), programmed to: perform a speed limiter control, which prevents a speed of a vehicle from exceeding a predetermined speed (see para.0009).  Karman does not explicitly disclose the next limitation.  
A teaching from Kawakimi discloses perform a lane keeping control, which prevents the vehicle from departing from a driving lane (see para. 0010).  It would have been obvious to one of ordinary skill in the art to modify Kargman with the teachings of Kawakimi based on the motivation to improve the ability to switch between the lane-keep assist function and the lane departure warning function, based on the determination on the vehicle speed by the activation permitting speed range of the lane-keep assist function.
Kargman discloses the next limitation of determine whether or not an operator of the vehicle has an intention to use the accelerator (see para. 0026), based on a comparison between a 
The combination of Kargman and Kawakimi teach the one of the optional remaining limitations.  The combination discloses that wherein when the operator of the vehicle has the intention to use the accelerator (according to the Kargman teachings) and the speed limiter control is being performed (according to the Kawakimi teachings), the lane keeping control is maintained (see Kawakimi, Fig. 1, #6, see also Fig. 5, paras. 0062-0064, 0068), and wherein when the operator of the vehicle has the intention to use the accelerator and the speed limiter control is not being performed, the lane keeping control is prevented from being performed (see Kawakimi, Fig. 1, #6, see also Fig. 5, paras. 0062-0064, 0068).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kargman (U.S. Patent Publication No. 2009/0281701) in view of Kawakimi, et al. (U.S. Patent Publication No. 2005/0273262), as applied to claim 1 above, in view of Tsuji, et al. (JP 2016202380, JP 2018062296; citations refer to English equivalent U.S. Publication No. 2018/0105171).
Referring to claim 4, Kargman does not explicitly disclose the claimed limitations.  A teaching from Tsuji discloses wherein the third controller is further programmed to prevent the second control by reducing a controlled variable of the second control (see para. 0023, Fig. 2), and the third controller is further programmed (i) to reduce the controlled variable by a first predetermined amount if the first control is not performed (see para. 0023, Fig. 2), and (ii) to reduce the controlled variable by a second predetermined amount, which is smaller than the first predetermined amount, if the first control is performed (see para. 0023, Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify Kawakimi to include the teachings of Tsuji based on the motivation to improve a travel control controller and a travel control method for executing an acceleration/deceleration control to automatically accelerate and decelerate a vehicle using a target vehicle velocity, and a turning control to automatically control turning of the vehicle.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663